       Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 1 of 9




Approved:
            Jim/
            Assistant United States Attorney

Before:     THE HONORABLE PAUL E. DAVISON
            United States Magistrate Judge
            Southern District of New York


                                     x
                                            COMPLAINT
UNITED STATES OF AMERICA
                                            Violation of
            V. -                            18 U.S.C.
                                              371
 JUSTIN CORDOVA,

                     Defendant.             COUNTY OF OFFENSE:
                                            ROCKLAND
                                     x

SOUTHERN DISTRICT OF NEW YORK, ss . :

           MATTHEW SANSONE/ being duly sworn/ deposes and says
that he is a Special Agent with the United States Bureau of
Alcohol, Tobacco/ Firearms and Explosives/ and charges as
follows:

                              COUNT ONE
                   (Firearms Trafficking Conspiracy)

            1. From at least on or about October 19, 2018 up to
and including at least on or about July 4, 2019, in the Southern
District of New York and elsewhere/ JUSTIN CORDOVA, the
defendant, and others known and unknown, willfully and knowingly
did combine/ conspire/ confederate, and agree together and with
each other to commit an offense against the United States/ to
wit/ trafficking in firearms in violation of Title 18, United
States Code, Section 922 (a.) (1) (A) .

            2. It was a part and object of the conspiracy that
JUSTIN CORDOVA/ the defendant, and others known and unknown/ not
being licensed importers, licensed manufacturers/ and licensed
dealers of firearms within the meaning of Chapter 44, Title 18,
United State Code/ would and did willfully and knowingly engage
in the business of dealing in firearms, and in the course of
such business would and did ship/ transport/ and receive
        Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 2 of 9




firearms in interstate and foreign commerce, in violation of
Title 18, United States Code, Section 922(a)(1)(A).

                                Overt Acts


             3. In furtherance of the conspiracy and to effect
the illegal object thereof/ the following overt acts, among
others, were committed in the Southern District of New York and
elsewhere:


                  a. On or about December 17, 2018, JUSTIN
CORDOVA/ the defendant, traveled from Kansas to Rockland County/
New York with firearms that were intended to be re-sold in New
York.


                  b. In or about February 2019, JUSTIN CORDOVA/
the defendant/ traveled from Kansas to Rockland County/ New York
with firearms that were intended to be re-sold in New York.


             (Title 18, United States Code, Section 371.)

             The bases for my knowledge and for the foregoing
charges are/ in part/ as follows:


             4. I am a Special Agent with the United States
Bureau of Alcohol/ Tobacco, Firearms and Explosives ("ATF"). I
have been personally involved in the investigation of this
matter. This affidavit is based upon my personal participation
in the investigation of this matter/ my conversations with law
enforcement agents/ and my examination of reports and records.
.Because this affidavit is being submitted for the limited
purpose of establishing probable cause/ it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions/
statements/ and conversations of others are reported herein,
they are reported in substance and in part/ except where
otherwise indicated.


                                 Overview


         5. The ATF has been investigating a group of
individuals for conspiring to traffic firearms into New York
from Kansas. As further explained below/ based on my review of
ATF multiple sales records. United States Air Force records,
pawn shop records; motor vehicle records/ license plate reader
records, and transcripts of prison telephone calls, I believe
that/ from on or about October 19, 2018 up to and including on
      Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 3 of 9




or about July 4, 2019, an unnamed co-conspirator (hereinafter
nCC-l") of JUSTIN CORDOVA, the defendant, purchased at least 21
firearms in Kansas—where CC-1 is currently stationed with the
United States Air Force—and that, shortly after each purchase/
CC-1, CORDOVA/ and/or their co-conspirators delivered the
firearms to New York for re-sale.


          6. Based on my review of Facebook records. Air Force
records/ and police records, I believe that JUSTIN CORDOVA, fche
defendant, uses a cellphone ending in 0207 (the "Cordova
Phone")/ and that CC-1 uses a cellphone number known to the
Government (the "CC-1 Phone") . Specifically/ I have reviewed
the Facebook pages for CORDOVA and CC-1. (Affcer reviewing
police file photographs of CORDOVA and Air Force photographs of
CC-1, and comparing those photographs to those on the Facebook
pages/ I believe that these Facebook pages are indeed CORDOVA's
and CC-l's personal accounts.) CORDOVA/s Facebook account lists
his cellular number as the number for the Cordova Phone. CC~l/s
Facebook account lists his cellular number as the number for the
CC-1 Phone.


          7. As discussed below/ both the Cordova Phone and
the CC-1 Phone were used to discuss gun trafficking with
individuals who were incarcerated within the Southern District
of New York. These prison telephone calls were recorded. Based
on my review of transcripts of the recordings and my
conversations with other law enforcement agents, I believe that
the recordings include discussion of JUSTIN CORDOVA/ the
defendant/ trafficking firearms from Kansas to New York.


          8. As further discussed below/ on or about July 4,
2019, CC-1 and four other individuals traveled from Kansas to
New York. They were pulled over by law enforcement shortly
after they entered Rockland County/ New York. A search of the
car revealed three firearms. On or about July 5/ 2019, CC-1 and
another individual in the car were charged by complaint in the
Southern District of New York with conspiring to traffic
firearms/ in violation of 18 U.S.C. § 371.


                          October 2018 Run

          9. Based on my review of ATF multiple sale records/
I know that, on or about October 19, 2018, CC-1 purchased two
firearms from a pawn shop in or around Wichita, Kansas.


          10. Based on my review of motor vehicle records/ Air
Force records, and license plate reader records, I know that CC-
      Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 4 of 9




l/s car was in Kansas on or about October 19, 2018.
Specifically/ according to Kansas motor vehicle records, a
vehicle known to the Government (hereinafter, "CC-l's Car") is
registered in CC-l's name at McConnell Air Force Base in Kansas.
Based on my review of Air Force records/ I know that CC-1 is
stationed at McConnell Air Force Base. And based on my review
of license plate reader records, I know that CC-l's Car was in
Kansas on or about October 19, 2018.


             11. Based on my review of license plate reader
records, I know that (1) CC~l/s Car was in Rockland County, New
York on or about October 21, 2018 through October 27, 2018; and
(2) CC-l/s Car was back in Kansas on or about October.28, 2018.
Accordingly/ CC-l/s Car arrived in Rockland County approximately
two days after he purchased two firearms in Kansas on or about
October 19, 2018.


                          November 2018 Run


             12. Based on my review of ATF multiple sale records/
I know that, on or about November 19, 2018, CC~1 purchased three
firearms from a pawn shop in or around Wichita, Kansas.


             13. Based on my review of license plate reader
records/ I know that (1) CC-l/s Car was in Kansas on or about
November 19, 2018; (2) CC-l/s Car was in Rockland County, New
York on or about November 20, 2018 through November 25, 2018;
and (3) CC-l's Car was back in Kansas on or about November 26,
2018. Accordingly, CC-l's Car arrived in Rockland County
approximately one day after he purchased three firearms in
Kansas on or about November 19, 2018.


                        Mid-December 2018 Run


             14. Based on my review of Air Force records, I know
that/ on or about December 14, 2018, JUSTIN CORDOVA, the
defendant/ checked in as a visitor to McConnell Air Force Base
in Kansas.


             15. Based on my review of ATF multiple sale records,
I know that/ on or about December 15, 2018, CC-1 purchased two
firearms from a pawn shop in or around Wichita, Kansas.


             16. Based on my conversations with other law
enforcement officers and my review of motor vehicle records,
police reports/ and license plate reader records, I believe that
JUSTI.N CORDOVA/ the defendant/ returned to Rockland County in
      Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 5 of 9




his vehicle/ a gray/ 2018 Honda Civic bearing New York license
plate JAJ8588 (hereinafter/ "Cordova's Car"), on about December
17, 2018. Specifically/ based on my review of motor vehicle
records, I know that Cordova's Car is registered to CORDOVA'S
home address and to an individual sharing CORDOVA'S last name.
In addition/ based on my review of police reports and my
conversations with other law enforcement officers, I know that,
on four occasions between October 2018 and April 2019, CORDOVA
was stopped by law enforcement officers while operating
Cordova's Car/ and that/ on at least one of these occasions/ he
identified it as his car. Finally/ based on my review of
license plate reader records, I know that (1) Cordova's Car was
in Indianapolis/ Indiana—which is between Wichita and Rockland
County—on or about December 16, 2018; and (2) Cordova's Car was
back in Rockland County on or aboufc December 17, 2019.


             17. Accordingly/ JUSTIN CORDOVA, the defendant, was
in Kansas on or about December 14, 2018, CC-1 purchased two
firearms on or about December 15, 2018, and Cordova's Car
returned to Rockland County on or about December 17, 2018,
approximately two days after CC~1 purchased the firearms.


             18. Based on my review of prison call transcripts/ I
know that/ on or about December 22, 2018, an incarcerated
individual called the Cordova Phone. JUSTIN CORDOVA/ the
defendant/ talked about traveling to Kansas for "them joints,"
complained that CC-1 had a limit on how many he could get/ and
expressed frustration that he wasted time going down there "for
a couple."


                        Late-December 2018 Run


             19. Based on my review of pawn shop records, I know
that, on or about December 21, 2018, CC-1 purchased one firearm
from a pawn shop in or around Wichita, Kansas. The firearm was
a Taurus Judge revolver.


             20. Based on my review of prison call transcripts, I
know that/ on or about December 24, 2018, an incarcerated
individual called the CC-1 Phone. CC-1 stated, "I got a judge
yo." When the prisoner asked, "What?," CC-1 responded/ "A
judge/ the Taurus." CC~1 also discussed what type of car he
planned to rent to make an upcoming trip.


             21. Based on my review of prison call transcripts, I
know that/ on or about December 27, 2018, an incarcerated
individual called the CC~1 Phone. CC-1 stated that he was
        Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 6 of 9




bringing "2-25s." Based on my training and experience, I
believe this refers to two .25 caliber firearms.


            22. Based on my review of prison call transcripts, I
know that/ on or about December 28, 2018, an incarcerated
individual called the Cordova Phone. During the call/ the
prisoner stated that he had talked to CC~1 and complained about
CC-1 mentioning that he was bringing M2-25s" over the prison
phones. The prisoner and JUSTIN CORDOVA, the defendant/ also
discussed what type of vehicle CC-1 was renting to travel to New
York.


            23. Based on my conversations with other law
enforcement agents, I know that/ on or about December 31, 2018,
JUSTIN CORDOVA/ the defendant, and CC-1 visited an incarcerated
individual in prison in Rockland County.

            24. Accordingly/ after purchasing a Taurus Judge
revolver on or about December 21, 2018, CC-1 returned to
Rockland County no less than ten days later.


                      January 9, 2019 Prison Call

           25. Based on my review of prison call transcripts/ I
know that/ on or about January 9/ 2019, an incarcerated
individual called the CC-1 Phone. CC-1 stated that another
person ("Individual-1") gave him "two bands/" and that he was
supposed to buy Individual-1 "9 grips." Based on my training
and experience/ I believe that "two bands" means $2,000 and that
"9 grips" means 9 firearms . CC-1 also stated/ nl just bought
another judge, all black one now."


           26. Based on my review of ATF multiple sale records,
I know that/ on or about January 9, 2019, CC-1 purchased a
Taurus Judge revolver from a pawn shop in or around Wichita/
Kansas.


                            January 2019 Run

           27. Based on my review of ATF multiple sale records
and pawn shop records, I know that, between on or about January
14, 2019 and January 21, 2019, CC-1 purchased 10 additional
firearms from pawn shops in and around Wichita/ Kansas.
Specifically, CC-1 purchased one firearm on or about January 14,
2019, three firearms on or about January 19, 2019 and six
firearms on or about January 21, 2019.
        Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 7 of 9




            28. Based on my review of license plate reader
records, I know that (1) CC-l's Car was in Indianapolis/ Indiana
on or about January 23, 2019; and (2) CC-l's Car was in Rockland
County on or about January 24, 2019 through February 1, 2019.
Accordingly/ CC-l/s Car arrived in Rockland County approximately
three days after his purchase of six firearms on or about
January 21, 2019.


                  Subsequent Prison Telephone Calls

            29. Based on my review of prison call transcripts, I
know that, on or about January 26, 2019, an incarcerated
individual called the Cordova Phone. During the call/ the
incarcerated individual and JUSTIN CORDOVA/ the defendant,
discussed CC-1. CORDOVA stated that somebody gave CC-1 "2-3
bands for some joints," but that CC-1 was "missing two" and
trying to find more. CORDOVA also stated/ "When I went to
Kansas bro/ I looked to leave with 5-10 ... ./I came back
with fuckin 3 bro." And CORDOVA explained that CC-1 tries to
sell firearms on Instagram live and stated/ "he was on live
selling his judge yo."

            30. Based on my review of prison call transcripts/ I
know that/ on or about February 4/ 2019, an incarcerated
individual called the Cordova Phone. The prisoner and JUSTIN
CORDOVA/ the defendant, discussed CC-1 and another individual
being together and bringing "something back" for CORDOVA. Based
on my training and experience and my participation in this
investigation, I believe that this was a discussion about CC-1
and another individual bringing CORDOVA a firearm from Kansas to
New York.


            31. Based on my review of prison call transcripts/ I
know that/ on or about March 29, 2019, an incarcerated
individual called the CC-1 Phone. The individual asked, "you
still doing that . . . thing though/ where you come back full
and shit?" CC"1 responded, "Na na ... I'm just gonna do it
one more time you know what I mean set everyone straight and
that's it," and added/ "You know if you need something I got
you."


                             July 2019 Run

            32. On or about June 25, 2019, the Honorable Paul E.
Davison signed a warrant to track a vehicle used by an unnamed
co-conspirator of JUSTIN CORDOVA/ the defendant/ and CC-1. On
or about that same day, June 25, 2019, the tracking device was


                                    7
       Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 8 of 9




installed on the vehicle (hereinafter/ the "Tracked Car") within
the Southern District of New York.


           33. On or about July 3, 2019, the signals from the
tracking device indicated that the Tracked Car was in or around
Wichita, Kansas. The signals further indicated that/ on or
about July 3, 2019, the Tracked Car stopped near a gun store and
a shooting range in or around Wichita/ Kansas.


           34. On or about July 4/ 2019, the signals from the
tracking device indicated that the Tracked Car was moving back
toward New York. Accordingly/ law enforcement began closely
monitoring the Tracked Car's location.


           35. Based on my review of Instagram records and my
conversations with other law enforcement officers, I know that/
on or about July 4/ 2019, an individual who was riding in the
Tracked Car posted a photograph of CC-1 and other individuals
holding firearms inside the car. The photograph was captioned,
"Wit some bloods who shoot 4 fun."


           36. Based on my conversations with other law
enforcement officers and my review of telephone records and
Facebook records/ I believe that JUSTIN CORDOVA, the defendant/
and CC-1 are affiliated with Bloods gang members.


           37. Based on my participation in this investigation
and my conversations with other law enforcement officers/ I know
that/ shortly after the Tracked Car entered Rockland County/ New
York/ law enforcement pulled over the vehicle and searched its
contents. The vehicle contained three firearms.


           38. Based on my personal participation in this
investigation and my conversations with other law enforcement
officers, I know that, after the Tracked Car was pulled over/
one of the occupants of the car stated, in sum and substance/
the following/ among other things:

             a. In or about December 2018, JUSTIN CORDOVA, the
defendant, traveled from Kansas to New York with firearms that
CORDOVA knew were intended to be re-sold in New York to gang
members.


             b. In or about February 2019, CORDOVA traveled from
Kansas to New York with firearms that CORDOVA knew were intended
to be re-sold in New York to gang members.
      Case 7:19-mj-06313-UA Document 1 Filed 07/08/19 Page 9 of 9




             c. CORDOVA had originally planned to join the July
2019 trip to Kansas and back in order to pick up firearms/ but
CORDOVA ultimately decided not to come along.

          39. Based on my personal participation in this
investigation and my conversations with other law enforcement
officers, I know that, on or about July 5, 2019, CC-1 and
another individual in the Tracked Car were charged by complaint
in the Southern District of New York with conspiring to traffic
firearms/ in violation of 18 U.S.C. § 371.


                          ATF Database Search


          40. Based on my review of searches of an ATF
database/ and based on my conversations with other law
enforcement agents, I have learned that from at least on or
about October 19, 2018 up to and including at least on or about
July 4, 2019, JUSTIN CORDOVA/ the defendant, CC-1/ and the other
co-conspirators were not licensed firearms dealers/ importers/
or manufacturers.


          WHEREFORE/ deponent respectfully requests that a
warrant be issued for the arrest of JUSTIN CORDOVA, the
defendant, and that he be arrested and imprisoned or bailed/ as
the case may be.




                                 MATTHEW SANSONE
                                 Special Agent
                                 Bureau of Alcohol, Tobacco/
                                 Firearms and Explosives


Sworn to before me this
8th day of Jul-f/ 2019




T^HE-HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
